               Case 3:19-cv-06171-RBL Document 32 Filed 07/23/20 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10      KEVIN A. MURPHY,
                                                               CASE NO. 3:19-cv-06171-RBL-JRC
11                              Plaintiff,
                                                               ORDER ADOPTING REPORT AND
12              v.                                             RECOMMENDATION
13      D. RICCI,

14                              Defendant.

15          The Court, having reviewed the Report and Recommendation (“R&R”) of Magistrate

16   Judge J. Richard Creatura, any objections to the R&R, and the remaining record, does hereby

17   find and ORDER that the R&R is ADOPTED and defendant Ricci’s motion to dismiss (Dkt.

18   20) is granted and this matter is dismissed with prejudice. Plaintiff’s in forma pauperis status is

19   revoked for the purposes of appeal, and the case is closed. The Clerk shall send copies of this

20   Order to plaintiff and to Magistrate Judge Creatura.

21          Dated this 23rd day of July, 2020.



                                                            A
22

23
                                                            Ronald B. Leighton
24                                                          United States District Judge

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 1
